        Case 2:14-cr-00209-MAK Document 387 Filed 12/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                  : CRIMINAL ACTION
                                           :
                    v.                     : NO. 14-209-1
                                           :
 MARQUIS WILSON                            :


                                        ORDER
      AND NOW, this 31st day of December 2020, upon considering Defendant’s Motion for

compassionate release (ECF Doc. No. 371), the United States’ Opposition (ECF Doc. No. 385),

and for reasons in the accompanying Memorandum, it is ORDERED Defendant’s Motion (ECF

Doc. No. 371) is DENIED.



                                                ________________________
                                                KEARNEY, J.
